Citation Nr: 1721771	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-22 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, denied the Veteran's claim of service connection for bilateral hearing loss.

The Veteran testified before the undersigned at a November 2014 videoconference hearing. A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in March 2015 and was remanded for an addendum opinion.


FINDING OF FACT

Current bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for listed chronic diseases, such as diseases of the nervous system, may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In March 2011, the Veteran underwent a VA audiological examination. The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
60
65
LEFT
15
35
60
80
90

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 80 percent in the left ear.

The record shows that the Veteran clearly has current bilateral hearing loss.  Bilateral sensorineural hearing loss was diagnosed during the March 2011 VA examination and audiometric testing at that time showed hearing loss as defined by VA. 38 C.F.R. § 3.385 (2016). Thus, the first element of service connection has been established.

The Veteran has reported noise exposure in service to include being around artillery fire without adequate hearing protection. See November 2014 Hearing Transcript. The Veteran's DD 214 reveals that his military occupational specialty (MOS) was a field artillery crewman and he served in the Republic of Vietnam. The Veteran testified that his hearing deteriorated while serving in Vietnam, which was evidenced by his difficulty hearing others at large gatherings upon his return from Vietnam. Specifically, he noted that he would not be able to understand someone in a group setting unless he was looking directly at the particular person speaking.

The Veteran is competent to report the event that occurred during service. Layno v. Brown, 6 Vet. App. 465, 469 (1994). With respect to in-service incurrence, the Veteran has provided competent and credible lay evidence of in-service noise exposure as a result of being a field artillery crewman. The Board finds that the description of his in-service noise exposure is consistent with the types and circumstances of the Veteran's military service. 38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service). The Veteran has reported that his hearing loss began during service and has been constant ever since that time. As such, the Board finds that the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his hearing loss are considered competent and credible lay evidence of such exposure. Therefore, the second element of service connection has been established.

In July 2015, the Veteran underwent a private hearing test. The examiner diagnosed noise induced hearing loss. The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
65
70
LEFT
30
50
65
90
95

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 56 percent in the left ear.

The examiner determined that the Veteran's bilateral ear hearing loss was more likely than not due to his military noise exposure. The examiner based this opinion on the Veteran's report of hearing problems beginning during his deployment to Vietnam, his current hearing loss, and the shape and severity of his hearing loss. 

The Board finds the July 2015 examiner's opinion adequate.  The examiner provided a reasoned explanation for his opinion, together with clear conclusions and supporting data. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Therefore, the third element of service connection has been established, and the benefit sought on appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


